Case: 09-30107     Document: 00511085643          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-30107
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GEORGE BENNETT,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:06-CR-281-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        George Bennett, federal prisoner # 29939-034, appeals the district court’s
ruling that he was ineligible for a reduction in sentence pursuant to 18 U.S.C.
§ 3582(c)(2) based on the amendments to the crack cocaine Guideline. Bennett’s
appeal waiver does not bar this appeal. See United States v. Cooley, 590 F.3d
293, 296-97 (5th Cir. 2009). Although he argues that he was eligible for such a
reduction, when a defendant such as Bennett is “subject to a statutory minimum
sentence above the upper end of his guideline range, even if the district court

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-30107    Document: 00511085643 Page: 2     Date Filed: 04/20/2010
                                No. 09-30107

departs downwardly from that minimum under a statutory exception, 18 U.S.C.
§ 3582(c)(2) provides no authority to the district court to later modify the
sentence based on amendments to the guideline range.” United States v. Carter,
595 F.3d 575, 581 (5th Cir. 2010).
      AFFIRMED.




                                      2